Eonoreble San-en HoDonald
County kttorn4y
%l&th CQuntP
Tyler, Texea
                               ODiai4u No. 0-2688
Dear 3rz                       Rii lYleC&nty D4mooratlo Exsoutfre
                                   Cormittee may pay aupervlaore of a
                                   primary elsotion, appointed under ani
                                   by virtue of hrtiol4 3104, Revised
                                   Civil Ftatntes of Texae.
          Your opinion re-questof August 27th,addrosaed to
Uersli%C. Wnn, Attornay Osnerel of Texas, haa b0en r4i4rrsd
to the writer ror oousidoration and reply. You clakwh4thet
the f4os of muprriser~ oi on eleotiorr ohorsn br the oandldatae
should be paid by the oandidates rx the County &4outlv4 &imt~
mitt*0 l We quote the follti~   four psrsgrsphs tram ~o'omr
14tterr
          "unA4r Art%414 29U, HovLseQ Oivti Statute
    mm    j&!uan one~fittkof the ~.aandldateo whes8 rmxms
    ‘bp&tr&i ‘iipciti’~tho
                         orriolal bellot In the el4otion
     hsld last Saturday agreed upon two sap6rviuors tar
     aaoh votlne   box in %nith County.   In sceordan44
     with thla egr44mnt, the au~rviaars a4 a4144t4d
     served 8s 414otion cbffioialans per mqu4et in said
     agr44ment.
          'There ere three srtioles of the BevIsed         Civil
     Etetuto providing for the srpolntmnt ot~supc+mia~a
     of ~sleatlons. The first artiols 2941, provides that
     the chair-n of the count 4xeoutive        oomitt4e     x4y,
     upon request five daya pr for to any general oleotlon,
     appoint one supervixm   tar each voting preoinot la
     the oounty. There is no proviaitxain thet statute
     dIrecti&; thrttthe candidates shell pay said super-
     viaore. Thhceeoond article, to wit, 2942, makes th4
     provision that any one-f:fth of the canadatee whoae
     namea trpp4sron the otfloial ballot, eto., aray
     agr463upon two supervisora.     As aiareaafd, it was
     under this article of the 6l;atutasl   ow super-
     viscro were appointed. There la no provision in
     eafd article of the statutes plaoing the burden
     of the paying of said supervisor6     upon the one-
     fifth or more of the oandidatee    raquestinp,    them.

          RThe ttlrd article oi'the statute, to wit,
     29428, providing for the selection of the super-
     visors upon the petition of forty or more of the
            qualified voters of a preoinot OF ward does provide
            that the ones requesting the appointment of supsr-
            visors shall stsnd ths expense of said supsrvisora                                            ’
            serving 011 el~sotlon0rfi04r4.

                 “1 do not iind any 4~48   dealing with the
            paymnt of appointad supervisors by the oountg
            ohairmn or supervisors agr4sd upon. It 00ours
            to m  thst irmsmuoh  49 the lsst srtiole quoted
            speoIfI4ally proyid4s th,atthe on48 r4quostIag
            the appointment ai supenlsms    shall pay for 8wlsl)
            would oertainlg place that burden upon th4 OMS
            V&O asked ror the appointment of aupervIsoxa.
            The rirst two artiolas do not so pruvid4, and It
            Is my opinln su4h sup4rviaors so appelnt4d under
            the firat two artl014s quoted should b4 p4Id 48&
            or th4 funds eubsorlhd   by all oendidat4a for
            elsstlon to d4fray eleotion 4speaa4s.~ .
                       W4     aasute4~that th4            aup4rviaors        lpgolnbed a4 sleotlcm
     0rriof4is war4 app4intod Uenam Artlcrle 3104, lppWag  to prl-
     msry ekotlons,  -teed   of Artiolwt 2941, 29&? atN2%2a,   R4-
     ri8d    civil            Stetuim,       88 rorrmd             to   in   y00ur   Istiter.   xt   ia
     apparent that Artial44 29&l, 2942 and 29&Za apply only to
     @gal      azzdapeelal 4144ti4lia*nd not to p4rty pr%narf,~144-
                       25?@ ia Sn gua aa foUorst
            ,, ,n.rt.&ol+,
                       "!&e 4haIrmn             0r the oaanty exeoutivs (IQ&-
            mittae,           for     aauh
                                        psrtypol.itiodl
                                                  thet has oadi-
            det4a on th4 0frioial bal&t, 0r ir b4 rail.4 t0
            est, cay three lnembarsor euah oormaitt44,ml,
            not lestt than rir0 days him4     the   getter81 4144-
            tion                (I’
                      ,*..*

                 Ala4, Art1014 2943, Revlaed OlvIl St4tutes, apply-
     ing   o&y        to
                   g4n4r81 end speoial elaetions and not party prl-
            eli80ti&, reads 3.npert a8 r0ii4ws;
                 Vadgss  end olerks of g4rmral and apealal
            ol4otIons ahall be paid .. .. by the county #sa-
            a lr 4 r *.       l* n


               Mow, Title 50, entltlsd Vl4otloa4,'~ ooixtalnaArtioles
     2923 through 3173, inolu4lr4,   of the Revised Civil   Statutes of
     Texas. Chsagtm 13 of +d    Title 50, entitled "IWmlnstlons,"
     oontsining &tiole 3100 throu& krtiole 3167, pertsins to party
     pritaary4140~1ons. Salt3Art3414    3100 is a8 r0u09fe:
,-                  “‘I%4   term *primary eleotion' as us4d In tbio
            ohaptsr, means 4n eleotlon bald by the embers 4S
            an orce;aniz4d~polltiosl         party r0r the purpose of
            ncmlnati~        the  atutMiidUt8  of suoh erty to be voted
            for   at    4 general    or   speoial eleotf on, or to ri6mLE-
            ate   the    4ouaty   exroutivs    offloers  of e pertp.**
p.cm.Warren Me-3ouald,Page 3
          Further, Artiole 3104 of said Chepter 13, referring
to the eleatlon offloera of a primary elsotlon is aa follow5t

         WAll the preoinat primary elsotiorurof % party
    shall be oonductsd by a prealding judge, to be ap-
    pointed by a ohairman of the oounty exeautive oocl-
    titter OS the party, with the %sllIstame and epprovnl
    Qr at leant n majority of the slembersof the oounty   ,
    cxeoutive commIttee. Push presiding judge e&all
    oelect aa aamoiete jueqe %na two clerks to assist
    In oonduatln~ the election. TWO supervisors may be
    ahoaen by sny one-fourth of the party candidates, who,
    with the juagee ena elsrks shell take the oath re-
    quired of suoh offIoer% In general eleations. !P%o
    addItIona alsrks m%g be appointed but only when In
    the opinion of the pretlibi?l~ juQe, there will be
    more than one huudrsd votes ollad at the primary
    eleotion in the preojnot." PUndersoaring ours)
          Thus ArtI    3104 spplyIng 8peoiflcally to 9leotIon
offloers In prImerg el%atIaas must govern the eppointment of
the auperviame related in yous request.
          prooeedlng turther in 86&l ohepter 13, Artiolr 3108,
Hevi8ed Civil Statutes of Texas, with refarenoe to the 'a*
pensa ef aonduat,Ing8 prwry     eleatloa, contains the follm-
Lner                ,
          *'Atthe rmetI.ngof the aounty executive cm-
     nittee  prorId%d In Artlale 3117, the oounty OCQ-
     raitteeshall ale0 aarefully estlmt8 the ooet ctf
     printing the offIoIa1 ballota, renting polling
     plaoea where same may be found neoesnary, prwfd-
     Ing an8 distributing all necerrsarypoll books,
     blank statlonerp and voting booth5 required, eom-
     perinetlonor sleatlon offlaers~ana 0Lerks and
     measengera, to report the result In enah $reolnot
     to the oounty oheIrm%n, 8~ provided ror herein,
     and 611 other neaeastiryexpana%s of holdlag nuoh
     prImarIes In suoh aountle,eend shall apportion
     euoh oost among the rarloua    oenaIdat%e for nor~Ina-
     tion ror county and preclnot olYIoem only 88 here-
     in defined, end offlaea to be filled by the voters
     of suoh county or preainot only (oandidates for
     Rate offloes exospted), In auoh manner a8 in
     their judgment la just and equitable, Bfrlng due
     oonsideration to the importfmoe and omolumenta of
     eaah such offlae for *hIoh a nomlnetlon is to be
     made and shell by resolution, direct the ohelrppsnto
     IMedIately mail to eeoh person whose n%me has bean
     requested to be plsoed on the offIoIa1 bellot a
     statement of the mount    of. augh exponser~ SO eppor-
     tioned to him, with the request that he pay t'ha
     aeme to the oounty chslrman on or before the Eatur-
     day before the rourth~uonday in June thereeftor."
,-
     Hon. Warren      MoOon%ld, Pag% 4

                !&hesuthority 0s the oounty e%eoutioe 0ommSttee is
     lj.mlteU by the statute8 oontetmd in 8OId Cheptsr 13. W6 quote
     th% r0ii0wfng leaguaga rrm the 0880 or sctltiraen~8. Pe*%r,
     99 ‘SW 2nd I.0748
                  *‘lhe m   mcuwy wh%n oolleoted  and pLaeed in                       the
             hands of th% eppeU.ents (the odttee)     botmme a
             txqet runu,.epdomlA an4 be dlebtwa%d snd &mid
             out a8 prorId%d by statutes aertsStiAg it ooulQ not
             be ep%nt by the ohelrmm oi the executive %omItt%%,
             these eppellnnte (the oonmltt%%i,for 6elarioe and
             servloeo performed by iA% ohalrmn, nor oould lt
             be spent   far    uawoesearg oxpens68,             but smet be
             spent for t&s purposes intended     by statute, snd
             under  the            of
                         prcfvleIoue  tha  athutee    authcaiai9g
             suoh expenUItaree.w   (P%renth%eleours)
                Honey aollsoted u@sr th4 provisione0s &Marl*
     3108 to defray the expense% ai the various oendideteeie
     nem$netlon oanaot be epoat by the oooalttee  aor the oh8irma
     of the aotittea   for itsme not rdthln the purview %f eei&
     Article 3108. smell te. ~?arksr,u9 sw’2nd 609.
CI                  iqe rind   no epe4Srio      prwbion         06   to  the    amount
                                                                                     to
     be   peid   su~l7iS4W8       jQ@VJ#   Or    OlCJrk8   in    a   pdBl8l’~   d.88tie.
     There 01 the prml8ba     se th0 p0jmnt 0s fudge8 a+a oi0rkO
     fn gpmaraL. .aad ,apadal ~1eeMoarr oontabwd ia ~ArtSalo 2943,
     abme, Rmwer, th%n 18 ant gimses" for.the pylaaat 4f
     euperrisore%ppaInted and e%rv g la gemmel, ep%e %l OS pertr
     prlmag oleotio~. We have no doubt but that the two euper-
     vieore prwlded fm under drtiolo 3.104la party prlrrery    elm-
     tlons am oleotion ortio%re, en8 that tha oounty %xeoutlv%
     oormlttoo he8 the authorlt~ to pay the ocmpewatfon   of ebo-
     tlon offloorsa8 expense4s the prlmnr~oleotionunder said
     Artlalo 3108. It I8 tmr apinitm that the o~neation       of two
     supertiaor6&aeon by mm4ourtJi of the pnrty oaadidatee $a
     a prtiarg eleotlan ehould be paid by the emoutiro aomi.tt%%
     mad not tho p%rty candidates uhoodnff the two errpervleore.
     Also, the mooat or oaupens%ticmdue mild ~parvloora not b%-
     Ing govermd by statute 1% dleoretlonery*riththe exooutive
     oonmItt%%as Is the mmunt to be paid juag%% end olerks ab
     a prlnmry 0~eotIon.
                   Belle*Ing     thla to answer      your Inquiry; wo ar%
                                                      Yours wry truly
                                                  ATTCRtTXY@ENZRALOFTEXAS
     ~~o~~~~*1940                                 By /a/ Pat soon
                                                         Asalertsat
     A7YYm3Er OkAL
     PCAStjrb                         APPROmD OPmxOIo cmmmTRE
                                            J3YBVB, Chelraran

                                                                                 .